Title: Contract between the Secret Committee and Silas Deane and Others, 19 February 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Deane, Silas
To: 


  We normally summarize contracts of the secret committee signed by Franklin, but this one is important enough to be printed in full because it was the initial reason for Deane’s going to France. Soon after he lost his seat in Congress in October, 1775, and thereby his membership in the secret committee, he began to negotiate as a merchant about doing business with that committee. On January 11, 1776, he and his brother contracted to purchase goods in the West Indies. On the 20th, he said later, the committee approached him about buying in Europe £40,000 worth of presents for the Indians. He thereupon formed a consortium for that purpose with the four other merchants listed here, all of them members of Congress and all except Livingston members of the secret committee. The conflict of interest seems to have disturbed no one.
The result of the negotiations was this contract, which is unusual not only in the large sum involved. Comparison with the committee’s two contracts above with John and Nicholas Brown, January 20 and February 14, shows that this one is much less detailed in its specifications and more generous in its terms: such contractors as go to Europe receive twice John Brown’s commission for selling and buying there. Deane, in the event, was the one selected to go. He received his authorization from the other partners on March 1, in a letter that included the contract. His simultaneous negotiations with the committee of secret correspondence culminated the next day in his commission and instructions as its agent in Europe.
 
[February 19, 1776]
Be it remembered, that it is agreed by and between John Alsop, Francis Lewis and Philip Livingston of the City of New York Merchants and Silas Deane of the Colony of Connicticut Merchant and Robert Morris of the City of Philadelphia merchant of the one part, and Samuel Ward, Benjamin Franklin, Thomas Mc. Kean, Joseph Hewes, Josiah Bartlett, and Robert Alexander Esqrs., Members of the Committee of Secrecy appointed by the Honorable Continental Congress of the thirteen United States in North America of the other part; as follows, to wit.
That the sum of 200,000 dollars Continental money now advanced and paid by the said Committee of secrecy to the said John Alsop, Francis Lewis, and Philip Livingston, Silas Deane and Robert Morris, shall be laid out by them in the produce of these colonies and shipped on board proper vessels to be by them chartered for that purpose, to some proper port or ports in Europe (Great Britain and the British Isles excepted) and there disposed of on the best terms.
And the neat proceeds of such cargoes laid out in the purchase of such goods, wares or merchandize as the said Committee of Secrecy shall direct and shipped for the said United Colonies to be landed in some convenient harbour or place within the same, and notice thereof given as soon as conveniently may be to the said Committee of Secrecy.
For which the said John Alsop, Francis Lewis, Philip Livingston, Silas Deane and Robert Morris, shall be allowed five per ct. for purchasing the cargo here, and also to such of said contractors as shall go personally to Europe to execute and superintend this business, exclusive of the charges of selling the produce and manufactures of these colonies to be exported as aforesaid, and for shipping the remittances, besides the duties, a clear commission of five per ct on the original costs of such remittances in Europe; the said United Colonies running the whole risk of the said adventure, being for their benefit and advantage, and also insuring such vessels against all British seizures or captures.
Witness our hand this 19th. Day of Febuary in the year of our Lord, one thousand, seven hundred and seventy six.



At Philadelphia



Witness John Legg.



John Alsop.
Samuel Ward.


for self and
Benjamin Franklin.


Philip Livingston.
Thomas McKean.


Francis Lewis.
Joseph Hewes.


Robert Morris.
Josiah Bartlett.


Silas Deane.
Robert Alexander.


Copy. Examined. Jos: PennellCopy of the Contract.
